SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
229
CA 10-01879
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GREEN, AND MARTOCHE, JJ.


WILJEFF, LLC, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

UNITED REALTY MANAGEMENT CORP.,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


KELLEY DRYE & WARREN LLP, NEW YORK CITY (JOSEPH A. BOYLE OF COUNSEL),
FOR DEFENDANT-APPELLANT.

HARRIS BEACH PLLC, PITTSFORD (DAVID J. EDWARDS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered December 14, 2009 in a breach of contract
action. The order denied defendant’s motion to strike plaintiff’s
complaint and granted plaintiff’s cross motion for partial summary
judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court